NUMBER 13-14-00042-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LEE ANN CHOLOPISA,                                                             Appellant,

                                             v.

ROY WILLIAM CHOLOPISA,                                                          Appellee.


                     On appeal from the 87th District Court
                         of Limestone County, Texas.



                            ORDER TO FILE BRIEF
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

       This cause is before the Court on appellant’s second motion for extension of time

to file the brief. Appellant=s brief was originally due to be filed on May 27, 2014, and this

Court has previously granted appellant an extension for the filing of appellant=s brief in

this cause. Appellant has filed her second motion requesting additional time to file the
appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief, the extension previously granted in this cause, and

appellee’s response, is of the opinion that, in the interest of justice, appellant's second

motion for extension of time to file the brief should be granted with order.

       Appellant is hereby ORDERED to file a brief within 30 days from the date of this

order. The brief shall comply with Texas Rule of Appellate Procedure 38.1. See TEX.

R. APP. P. 38.1. If appellant fails to file a brief, the Court may dismiss the appeal for want

of prosecution and appellant’s failure to comply with this Court’s directive and the

appellate rules. See id. 38.8(a)(1), 42.3(b),(c).

       It is so ORDERED.

                                                         PER CURIAM


Delivered and filed the
10th day of July, 2014.




                                              2